Citation Nr: 0306655	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

3.  Entitlement to service connection for breathing problems 
due to an undiagnosed illness.

4.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness.

5.  Entitlement to service connection for loss of vision due 
to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss due to 
an undiagnosed illness.

7.  Entitlement to service connection for stomach problems 
due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

9.  Entitlement to service connection for sleep disorder due 
to an undiagnosed illness.

10.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 15, 1991 to 
October 14, 1991, and served in the Southwest Asia theatre of 
operations from February 13, 1991 to September 16, 1991.  A 
review of the claims also reveals that the veteran had more 
than three months of active duty prior to his 1991 period of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2000, the Board remanded the 
claim for the purpose of obtaining additional information.  
The claim has since been returned to the Board for appellate 
review.




REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that after the appellant's 
claim was remanded in September 2000, the RO issued 
supplemental statements of the case (SSOCs) in December 2001 
and September 2002.  A review of the SSOCs does not reveal 
any reference to the VCAA, either the statute or the 
implementing regulations.  Moreover, a review of the SSOC 
does not reveal that the veteran was notified of the evidence 
he needed to supply and what VA would do in order to assist 
him with his claim.  Additionally, there is no VCAA letter in 
the claims folder.  Accordingly, the Board finds that VA has 
not satisfied its duty under the VCAA to notify and assist 
the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, since the claim is being remanded for the 
purpose of curing the above procedural defect, the Board 
concludes that additional medical evidence is necessary prior 
to appellate review.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
i.e., VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim, the claim is also remanded for the 
purpose of obtaining additional medical information that 
would provide an answer to the veteran's contentions.  
Specifically, the VA has a responsibility to obtain a medical 
opinion as to the etiology (versus a diagnosis coupled with 
an observation) of the various claimed symptoms, 
manifestations, and disorders.  The examiners must determine 
whether the veteran now suffers from an undiagnosed illness, 
and if he does not suffer from an undiagnosed illness, 
whether the diagnosed disability/disorder is related to the 
veteran's military service.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  The 
RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claims 
for service connection.  The appellant should 
also be informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  Thereafter, the RO should schedule the 
veteran for a comprehensive VA examination by 
an appropriate medical specialist to include on 
a fee basis if necessary to assess the nature 
and etiology of his complaints of muscle and 
joint pain, breathing problems, a bladder 
disorder, vision loss, hearing loss, stomach 
problems, memory loss, a sleep disorder, and 
fatigue.

The claims file and a separate copy of this 
remand, should be made available to and 
reviewed by the examiners prior and pursuant to 
conduction and completion of the examinations 
and the examination reports must be annotated 
in this regard.

The purpose of the examinations is to determine 
whether the veteran has chronic disabilities, 
and if so, whether they are due to an 
undiagnosed illness or a known diagnosis.

The other purpose of the examination is to 
determine whether the claimed manifestations 
and symptoms, if attributed to a clinical 
diagnosis, were incurred during the veteran's 
military service in general.  In other words, 
if it is determined that the veteran should be 
diagnosed with certain diseases, disorders, and 
disabilities, the examiners should opine 
whether it is at least as likely as not that 
the disabilities were incurred during the 
veteran's military service.

Any further indicated tests or laboratory 
studies should be performed.  All opinions 
expressed by the medical specialists must be 
accompanied by a complete rationale.  

The veteran is hereby notified that failure to 
report for a scheduled VA examination without 
good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2002).

3.  The RO must make a specific determination, 
based upon the complete record, with respect to 
whether the appellant was exposed to an event 
claimed as a stressor or stressors in service, 
and, if so, the nature of the specific stressor 
or stressors.  The RO is reminded that the 
stressor event does not have to be related to 
combat, combat operations, or wounds received 
in action.

4.  If, and only if, the RO determines that the 
record establishes the existence of an event 
claimed as a stressor or stressors, then the RO 
should arrange for the veteran to be re-
examined by a psychologist or psychiatrist to 
determine if that event(s) is a stressor and if 
that stressor caused PTSD.

The report of the examination should include a 
complete rationale for all opinions expressed.

If it is determined that the veteran does not 
have PTSD, but does have a psychiatric 
condition, disability, or disease, the examiner 
is asked to express an opinion concerning the 
etiology of said mental illness.  Specifically, 
after reviewing the veteran's entire claims 
folder, the examiner should comment on whether 
any found current mental condition is related 
to or caused by the veteran's military service.  
The examiner should also explain, in detail, 
any contrary diagnoses that appear in the 
veteran's file, and why the examiner may 
disagree with those previous findings.

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



